Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 17-30 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 17, 25) “analyzing, by the system server, the one or more images to identify an initiation of an activating event signaling a beginning of the performance by the performer; identifying, by the system server, the performer performing the activity to produce an identified performer; tagging, by the system server, the one or more images of the performance so as to produce a tagged set of recorded images, the tagging being based on an identity of the identified performer; and 2 transmitting, by the system server, over the communications network, the tagged set of recorded images to a client computing device of the performer”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Enhancing audience engagement in a competition is well known in the art. For instance, Jaime et al. (2017/0025152) in view of Yang et al. (2016/0381306) teaches enhancing audience engagement in a competition. However, Jaime in view of Yang is silent on “analyzing, by the system server, the one or more images to identify an initiation of an activating event signaling a beginning of the performance by the performer; identifying, by the system server, the performer performing the activity to produce an identified performer; tagging, by the system server, the one or more images of the performance so as to produce a tagged set of recorded images, the tagging being based on an identity of the identified performer; and 2 transmitting, by the system server, over the communications network, the tagged set of recorded images to a client computing device of the performer”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715